        Case: 1:19-cr-00438-DCN Doc #: 1-1 Filed: 06/18/19 1 of 7. PageID #: 2




                                                                                  0-
                                             AFFIDAVIT

               I, Mark P. Buehner, hereafter “Affiant,” being first duly sworn, hereby depose

and state as follows:

           1.         Your Affiant, Mark P. Buehner, is currently employed as a Detective of

the Independence Police Department and has been since July 2012. Affiant has been assigned

to the DEA Cleveland District Office (Cleveland DO) since April 2018 as a Task Force

Officer (TFO). Affiant is an "Investigative or Law Enforcement Officer" of the United States

within the meaning of Title 18, United States Code, Section 2510(7), and is empowered by

law to conduct investigations, and to make arrests for offenses enumerated in Title 18, United

States Code, Section 2516.

                                  TRAINING AND EXPERIENCE

          2.          Your Affiant has been involved in the investigation of various individuals

and organizations involved in the manufacturing, distribution, and use of controlled

substances. Your Affiant has conducted surveillance operations and has become familiar

with the methods used by individuals engaged in the manufacturing, trafficking, and use of

controlled substances. Your Affiant received specialized training from the DEA in regards to

the identification of narcotic substances and the operation of drug trafficking organizations.

Your Affiant is currently assigned to the DEA Cleveland District Office Heroin Enforcement

Group. Before becoming a DEA Task Force Officer, Affiant was employed as a police

officer for the City of Euclid for one and one half years and as a member of the Independence

Police Department for approximately the past 7 years. Affiant received basic training from

the Cleveland Heights Police Academy and received training in criminal investigations of




                                                   1
       Case: 1:19-cr-00438-DCN Doc #: 1-1 Filed: 06/18/19 2 of 7. PageID #: 3



felony and misdemeanor offenses, including but not limited to, drug abuse and drug

trafficking offenses. Affiant has participated and/or conducted numerous drug investigations

and operations that resulted in the arrest and conviction of numerous drug traffickers in both

state and federal prosecutions and the seizure of significant quantities of drugs and drug

proceeds. Affiant has been involved in the investigation of various individuals and

organizations involved in the manufacturing, distribution, and use of controlled substances.

Affiant has conducted surveillance operations and has become familiar with the methods

used by the individuals engaged in the manufacturing, trafficking, and use of controlled

substances. Affiant has received a bachelor’s degree in Criminology from Ohio University.

          3.      This Affidavit is offered in support of a Criminal Complaint against

Defendant ANTOINE BELL, JR. with violations of 21 U.S.C. §§ 846 and 841(a)(1) and 18

U.S.C. § 922(g)(1). As further detailed below, your Affiant submits that there is probable

cause to believe that from on or about June 1, 2019 to the present, Defendant ANTOINE

BELL JR., with others known and unknown to law enforcement, did knowingly and

intentionally distribute and combine, conspire, confederate, and agree to distribute and

possess with the intent to distribute mixtures or substances containing a detectable amount of

heroin, a Schedule I controlled substance, fentanyl, a Schedule II controlled substance, and

carfentanil, a Schedule I controlled substance, in violation of 21 U.S.C. § 846. BELL JR.,

likewise distributed these narcotics during this time, in violation of 21 U.S.C. § 841. In

addition, BELL JR. is a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1).




                                                 2
        Case: 1:19-cr-00438-DCN Doc #: 1-1 Filed: 06/18/19 3 of 7. PageID #: 4



           4.        The facts set forth below are based upon your Affiant’s personal

knowledge learned through the course of the investigation as well as information obtained

from law enforcement and additional sources.

          5.         This Affidavit is being submitted for the limited purpose of informing the

court of evidence establishing probable cause for a violation of federal criminal law. Since

this affidavit is for this limited purpose, your Affiant has not included each and every fact

known concerning this investigation.

                                           PROBABLE CAUSE

          6.         In May 2019, members of the DEA Cleveland and Euclid Police

Department (EPD) (hereinafter “investigators”) initiated an investigation into the heroin

trafficking activities of a black male initially known to investigators as “RICH” and later

positively identified as ANTOINE BELL JR., who resided at 2333 Meyer Ave, Up,

Cleveland, Ohio, 44109.

           7.        On or about June 6, 2019, law enforcement had an undercover source,

hereinafter referred to as Source 1, 1 conduct a controlled purchase of approximately 2.05

grams of a mixture of heroin and carfentanil from BELL JR. Beforehand, law enforcement

provided Source 1 with an audio recording device, which recorded conversations between

Source 1 and BELL JR. in and around the controlled purchase. In addition, law enforcement

video recorded portions of the controlled purchase outside from a covert position. During this

purchase, law enforcement observed BELL JR. exit from the front door of his residence at




    1 Source 1 has worked as a source for the Euclid Police Department and Affiant since May 2019. During
    that time, he has provided actionable information that has been corroborated by law enforcement. Source 1
    has prior convictions for possession of marijuana and having physical control of a motor vehicle under the
    influence. Source 1 is working in the hope of avoiding potential criminal prosecution and/or receiving
    credit for assisting law enforcement in a potential criminal prosecution.


                                                        3
        Case: 1:19-cr-00438-DCN Doc #: 1-1 Filed: 06/18/19 4 of 7. PageID #: 5



2333 Meyer Avenue, Up, in Cleveland, Ohio and conduct the transaction in the driveway.

Afterwards, Source 1 provided the narcotics that Source 1 purchased from BELL JR.

Subsequent laboratory testing confirmed that the substance that BELL JR. sold to Source 1

was a mixture of heroin and carfentanil.

            8.      On or about June 11, 2019, law enforcement had Source 1 conduct a

controlled purchase of approximately 2.11 grams of carfentanil from BELL JR. Beforehand,

law enforcement provided Source 1 with an audio recording device, which recorded

conversations between Source 1 and BELL JR. in and around the controlled purchase. During

this purchase, law enforcement observed BELL JR. at the Gas and Go located at 3474 West

25th Street, Cleveland, Ohio, where he engaged in a hand-to-hand transaction with Source 1.

After completing the transaction, Source 1 provided the narcotics that Source 1 purchased

from BELL JR. with buy money to law enforcement. Subsequent laboratory testing

confirmed that the substance that BELL JR. sold to Source 1 was carfentanil.

            9.       On or about June 12, 2019, law enforcement had Source 1 conduct a

controlled purchase of approximately .70 grams of a mixture of heroin and fentanyl from

BELL JR. Beforehand, law enforcement provided Source 1 with an audio recording device,

which recorded conversations between Source 1 and BELL in and around the controlled

purchase. In addition, law enforcement video recorded portions of the controlled purchase

outside from a covert position. During the transaction, law enforcement observed BELL JR.

exiting the front door of his residence at 2333 Meyer Avenue, Up, Cleveland, Ohio to conduct

the transaction. After completing the transaction, Source 1 provided the narcotics that Source

1 purchased from BELL JR. with buy money to law enforcement. Subsequent laboratory

testing confirmed that the substance that BELL JR. sold to Source 1 was a mixture of heroin




                                                 4
        Case: 1:19-cr-00438-DCN Doc #: 1-1 Filed: 06/18/19 5 of 7. PageID #: 6



and fentanyl.



           10.        On June 12, 2019, Affiant obtained a State of Ohio search warrant for

2333 Meyer Avenue, Up, Cleveland, Ohio from the Cuyahoga Court of Common Pleas. The

warrant was executed on June 13, 2019. Upon executing the warrant, law enforcement

identified BELL JR. at the aforementioned apartment. BELL JR. was arrested at 2333 Meyer

Avenue, Up, without incident. A search of the residence yielded the following objects, among

other items:

           x       A SCCY 9mm caliber semiautomatic pistol located in a jacket pocket on the

                   door to the furnace closet of 2333 Meyer Avenue, Up. The pistol was loaded

                   with one round in the chamber and a magazine with 10 rounds was also

                   located in the jacket pocket. The pistol was discovered to be stolen out of

                   East Cleveland, Ohio.

           x       A Smith and Wesson .38 caliber revolver located on top of the furnace in the

                   furnace closet of 2333 Meyer Avenue, Up.

           x       A box of Winchester ammunition containing sixteen 9mm caliber rounds and

                   an extended magazine containing 17 rounds of 9mm caliber ammunition

                   located on top of a shelf in the master bedroom closet.

           x       An undetermined amount of U.S. Currency located in a men’s Nike shoe

                   located on the floor of the furnace closet at 2333 Meyer Avenue, Up. An

                   examination of this currency revealed that $240 of this currency matched

                   serial numbers used in the controlled purchases mentioned above.

               x   Inside the furnace closet investigators discovered multiple drug baggies as



                                                    5
    Case: 1:19-cr-00438-DCN Doc #: 1-1 Filed: 06/18/19 6 of 7. PageID #: 7



              well as paraphernalia.

                              o Digital scale with powder residue.

                              o Benefiber (commonly used as a cutting agent)

                              o Silver metal press.

                              o Unknown blue substance in a plastic baggie.

                              o Tan powder in plastic baggie.

                              o Unknown bag of white powder like substance.

                              o 3 plastic baggies containing a powder and rock like gray

                                 substance.

                              o Drug preparation kit with blender.

        11.     Lab results for the above noted drug items are pending. It should be noted

that while searching 2333 Meyer Avenue, Up, and after BELL JR. had been Mirandized,

BELL JR. made statements of ownership for the SCCY semi-auto pistol, extended

magazine and ammunition, and US currency.

        12.     BELL JR. is a convicted felon and is forbidden under federal and state law

from owning a firearm or any ammunition.



                                       CONCLUSION


        13.     For the foregoing reasons, Affiant respectfully submits that there is

probable cause that ANTOINE BELL JR committed the following federal offenses:

Conspiracy to Possess with Intent to Distribute and to Distribute Controlled Substances

and Controlled Substance, in violation of 21 U.S.C. §§ 846 and 841(a)(1);




                                              6
    Case: 1:19-cr-00438-DCN Doc #: 1-1 Filed: 06/18/19 7 of 7. PageID #: 8



Possession with Intent to Distribute and Distribution of Controlled Substances, in violation

of 21 U.S.C. § 841, and Felon in Possession of a Firearm, in violation of 18 U.S.C.

§ 922(g)(1).




                                       __________________________
                                       __
                                        __________
                                                _ ________________
                                       Mark
                                       M  kBBuehner
                                                h
                                       Task Force Officer
                                       Drug Enforcement Administration


Sworn by the Affiant via telephone

        18th day of June 2019
on this ____

after submission by reliable electronic means, per Fed. R. Crim. P. 4.1.


                                       ______________________________
                                       DAVID A. RUIZ
                                       U.S. MAGISTRATE JUDGE




                                              7
